Title: VI. From Jean François Marmontel, 8 March 1783
From: Marmontel, Jean François
To: 


Ce. 8, Mars, 1783.

Mr. Marmontel a l’honneur de faire mille complimens a Monsieur Adams, et de lui renvoyer l’excellente lettre qu’il a eu la bonté de lui confier’. Elle lui fait sentir plus que jamais l’extreme besoin qu’il a de ses secours et de ses lumieres pour etre en etat d’écrire passablement l’histoire de la grande revolution, qui fait la gloire de l’Amerique septentrionale et qui assure son bonheur.
  
        Translation
8 March 1783

Mr. Marmontel is honored to present his compliments to Mr. Adams, and to return the excellent letter he so kindly entrusted to him. More than ever, this letter makes him realize how greatly he needs Mr. Adams’ help and insight to compose a reasonable account of the great revolution that constitutes the glory of North America and guarantees its happiness.
